DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the applicant’s communication received on 7/5/2022 (“Amendment”).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022 has been entered.

Status of Claims
Claims 24, 28, 29, 33, 41, 45, and 46 have been amended.
Claims 1-23, 32, and 35-40 had/have been canceled.
Claims 24-31, 33, 34, and 41-50 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per claim 28, the claim recites “wherein the event trigger is that the application service is stopped”. The scope of the claim is unclear as this limitation contradicts the independent claim 24 that recites “wherein the event trigger is that the application service is started …”
Claim 33 include same deficiency as claim 28, hence is rejected similarly.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 24-31, 33, 34, 41-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 3GPP TS 23.203 V7.2.0 (“7.2.0”) in view of 3GPP TS 29.212 V7.0.0 (“7.0.0”), US Patent Publication No. 20060002422 (“Hurtta”) and US Patent No. 6,917,614 (“Laubach”).
Per claim 24, 7.2.0 discloses a method for exercising policy control over an application service flow in a communication network comprising:
receiving, by a Policy and Charging Enforcement Function (PCEF) of the communication network, a message from a Policy Control and Charging Rules Function (PCRF) in the communication network, wherein the message comprises information (see 6.1.4 Event Triggers: The PCEF shall receive information from the PCRF that define the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification. The event triggers are provided by the PCRF to the PCEF using provision of PCC rules procedural; 6.2.1 PCRF shall guarantee the PCC rules for PCEF);
detecting, by the PCEF, a starting or a stopping of the application service, wherein the application service flow corresponds to the application service (see 6.2.2.1: General: The PCEF encompasses service data flow detection, policy enforcement and flow based charging functionalities … located at the Gateway … provides service data flow detection, user plan traffic handling, triggering control plane session management, QoS handling, and service data flow measurement … the PCEF is enforcing the Policy Control as indicated by the PCRF … The PCEF shall, on request from the PCRF, modify a PCC rule … as the removal of the old and installation of the new (modified) PCC rule)(by disclosing that the PCEF encompasses service data flow detection, 7.2.0 necessarily discloses detecting by the PCEF a starting or stopping of the application service); 
sending, by the PCEF, a message to the PCRF, wherein the message comprises an indication of the event of the application service and the identifier of the application service (see 6.1.4 Event Triggers: The PCEF shall receive information from the PCRF that define the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification. The event triggers are provided by the PCRF to the PCEF using the Provision of PCC Rules procedure; 6.2.1.1: Input for PCC decisions: The PCRF shall accept input for PCC decision-making from the PCEF; 6.2.2.1 PCEF shall provide information to the PCRF; 6.2.2.2); 
generating, by the PCRF in response to the indication, which is received from the PCEF rather than an application function, a control policy of the application service flow, wherein the control policy comprises a quality of service (QoS) policy  (e.g. gating control, QoS control, etc.; 3.1 Definitions: gating control: the process of blocking or allowing packets, belonging to a service data flow, to pass through the desired endpoint, PCC rule: A set of information enabling the detection of a service data flow and providing parameters for policy control and/or charging control, policy control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control; 4.3.1 The policy control features comprises gating control and QoS control; 6.1.4 The PCEF shall receive information from the PCRF that define the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification; 6.1.5 Policy Control including a) gating control, i.e. the blocking or allowing of packets, belonging to a service data flow, to pass through the desired endpoint, b) event reporting, i.e. the notification of and reaction to application events to trigger new behavior in the user plane as well as reporting of events related to the resources in the GW(PCEF), c) QoS control, i.e. the authorisation and enforcement of the maximum QoS that is authorised for a service data flow or au IP-CAN bearer, and d) IP-CAN bearer establishment for IP-CANs that support network initiated procedures for IP-CAN bearer establishment; 6.2.1 The PCRF provides network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF); 
sending, by the PCRF, a message to the PCEF, wherein the message comprises the control policy for the application service flow (see 3.1 Definitions: “PCC rule: A set of information enabling the detection of a service data flow and providing parameter for policy control and/or charging control”, “Policy Control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control”; 6.2.1 The PCRF provides network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF; 6.2.2.1: General: The PCEF encompasses service data flow detection, policy enforcement and flow based charging functionalities … It provides service data now detection, user plane traffic handling, triggering control plane session management (where the IP-CAN permits), QoS handling, and service data flow measurement as well as online and offline charging interactions … The PCEF is enforcing the Policy Control as indicated by the PCRF including QoS enforcement); and 
exercising, by the PCEF, policy control over the application service flow of a user device in the communication network according to the QoS-policy in the control policy (1 Scope: Policy control (e.g. gating control, QoS control, etc.; Definition: policy control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control; 6.2.1 The PCRF provides network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF; 6.2.2.1: The PCEF encompasses service data flow detection, policy enforcement und flow based charging functionalities. It provides service data now detection, user plane traffic handling, triggering control plane session management (where the IPCAN permits), QoS handling, and service data flow measurement as well as online and offline charging interactions … The PCEF is enforcing the Policy Control as indicated by the PCRF).  

While the 7.2.0 discloses communication between the PCEF and PCRF as described above, 7.2.0 does not specifically teach that the message received by the PCEF from the PCRF is RAR message, the message sent to the PCRF by the PCEF is CCR message, and that the message that includes the control policy sent by the PCRF to the PCEF is CCA message. 
7.0.0, however, teaches PCEF (i.e., GW) and PCRF utilizing diameter CCR message, CCA message, and RAR message in communicating with each other (i.e., between GW and PCRF) (see 4.2.1: 2. The GW sends a Diameter CCR message to the PCRF … 4. The PCRF acknowledges the session termination by sending a Diameter CCA message; 4.2.3, the PCRF sends a Diameter RAR to request that the GW remove all PCC rules previously installed for the IP-CAN session and deactivate all PCC rules …). 
Hence, as 7.2.0 discloses communication between the PCEF and PCRF, it would have been obvious to one of ordinary skill in the art to substitute one known message for another message in exchanging data between PCRF and PCEF, and further it would take no more than ordinary creativity for a person of ordinary skill to use messages available, i.e. CCR, CCA and RAR, as communication technique between the PCRF and PCEF as disclosed in the 7.2.0 (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))).

While the combination of 7.2.0 and 7.0.0 discloses that it is the function of the PCRF to send information to the PCEF that define the conditions when the PCEF shall interact again with PCRF and that the message is RAR message as described above, the combination of 7.2.0 and 7.0.0 does not specifically teach that the information in the message received by the PCEF from the PCRF comprises an identifier of an application service to be controlled and an event trigger of the application service, and wherein the event trigger is that the application service is started or the application service is stopped and that the PCEF detects according to the identifier of the application service and the event trigger. 
Hurtta, an analogous art of network traffic, discloses the PCRF, e.g. control entity, sending identifier of the application service, e.g. application ID and/or Media type, to the PCEF, e.g. gateway, for the PCEF to filter the packet and the gateway (see ¶0011, information on a service in question (e.g. an application ID and/or a Media Type) is sent from a service based control entity such as CRF or PDF to an access network, e.g. Gateway (GW); ¶0028; ¶0029; ¶0038, the filter is used in the GW to identify the service flow; ¶0039; ¶0045). 
Hence, it would have been obvious to one of ordinary skill in the art to include any known type of data as the information regarding application service, including application ID and/or Media type, as information that define the conditions when PCEF shall interact again with PCRF in 7.2.0/7.0.0 and use any technique available including utilizing identifier as instructions from the PCRF to PCEF for the PCEF to perform data flow detection as it can be seen in 7.2.0 that it is the PCRF that instructs the PCEF of policy control and that it is the function of the PCEF to perform the service data flow detection, policy enforcement, and flow charging functionalities.

The combination of the 7.2.0, 7.2.2, and Hurtta does not explicitly teach that the RAR message comprises an event of the application service, wherein the event comprises a start of the application service or stopping of the application service. However, as 7.2.0 discloses that the PCEF shall receive information from the PCRF that defines the conditions when the PCEF shall interact again with the PCRF as described above, one of ordinary skill in the art would certainly envisage that condition to include any known condition(s), including start of the application service or stopping of the application service. Furthermore, it is the examiner’s position that 7.2.0 necessarily discloses starting of the application service, e.g. service flow, as the policy control that is received by the PCEF and PCRF allows a process of blocking or allowing packets belonging to a service data flow (see 7.2.0 definition of gating policy and policy control). 
However, for the purpose of compact prosecution, the examiner submits Laubach that teaches detecting event, to comprise a start of an application service or stopping of the application service (see col. 9, lines 34-40, sensing of packets meeting certain criteria, where the packets are examined which flow through an observation and control point in the system, and a change to a particular type of packet service flow (e.g. a voice over IP telephone session starting or stopping) would affect a bandwidth or QoS change to the underlying bearer service; col. 42, line 62-64, filter can be augmented to observe the start or stop of an IP based telephony application).  
Hence, as the combination of 7.2.0, 7.0.0 and Hurtta discloses communication between PCRF and PCEF regarding the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification (see 7.2.0: 6.2.2.1), it would have been obvious to one of ordinary skill in the art to include any known events, i.e. starting of application as taught by Laubach, as event that triggers the PCEF to interact again with the PCRF in prior art (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))). Furthermore, one of ordinary skill in the art would include any known type of event as the prior art teaches that it is the role of the PCRF to provide rules and policy control for the PCEF and it is the role of the PCEF to enforce and report events to the PCRF so that PCRF could issue policy to the PCEF for enforcement including QoS for the purpose of controlling policy for any known type of events.

As per claim 25, the combination of 7.2.0, 7.2.2, Hurtta, and Laubach teaches wherein the RAR message further comprises filtering rules of the application service (see 7.2.0: 6.3.1, The PCC Service data flow template may comprise any number of Service data flow filters. A Service data now filter contains information for matching user plane packets. A Service data flow filter, provided from the PCRF, contains information elements for matching against the IP 5-tuple. 'The Service data flow template filleting information within an activated PCC rule is applied at the PCEF to identify the packets belonging to a particular service data flow)(Hurtta: ¶0011, the service based control entity may provide this information to the GW for a service flow). Furthermore, the description of what the message comprises represents non-functional descriptive material. 

As per claim 26, the combination of 7.2.0, 7.2.2, Hurtta, and Laubach teaches wherein the diameter CCR message further comprises filtering rules of the application service (see 7.2.0: 6.3.1, The PCC Service data flow template may comprise any number of Service data flow filters. A Service data now filter contains information for matching user plane packets. A Service data flow filter, provided from the PCRF, contains information elements for matching against the IP 5-tuple. 'The Service data flow template filleting information within an activated PCC rule is applied at the PCEF to identify the packets belonging to a particular service data flow)(Hurtta: ¶0011, the service based control entity may provide this information to the GW for a service flow). Furthermore, the description of what the message comprises represents non-functional descriptive material.

As per claim 27, the combination of 7.2.0, 7.2.2, Hurtta, and Laubach teaches wherein the control policy further comprises at least one of a charging policy or a gating policy (see 7.2.0: 1 Scope: Policy control (e.g. gating control, QoS control, etc.; Definition: policy control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control; 6.2.1 The PCRF provides network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF). Furthermore, the description of what the control policy comprises represents non-functional descriptive material.

As per claim 28, the combination of 7.2.0, 7.2.2, Hurtta, and Laubach does not specifically teach detecting, by the PCEF, stoppage of the application service of the application service flow of the user device; and sending, by the PCEF, a second Diameter CCR message to the PCRF, wherein the second Diameter CCR message indicates the stoppage of the application service. 
However, as the combination 7.2.0, 7.2.2, Hurtta, and Laubach discloses detecting, by the PCEF, event including starting of the application service of the application service flow of the user device; and sending, by the PCEF, a Diameter CCR message to the PCRF, wherein the Diameter CCR message indicates the stoppage of the application service as described above and further Laubach teaches detected event to be stoppage (see col. 9, lines 34-40, sensing of packets meeting certain criteria, where the packets are examined which flow through an observation and control point in the system, and a change to a particular type of packet service flow (e.g. a voice over IP telephone session starting or stopping) would affect a bandwidth or QoS change to the underlying bearer service; col. 42, line 62-64, filter can be augmented to observe the start or stop of an IP based telephony application), it would have been obvious to one of ordinary skill in the art to include any known events, i.e. starting of application service and stoppage of the application service as taught by Laubach, as events that trigger the PCEF to interact again with the PCRF in prior art (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))). Furthermore, one of ordinary skill in the art would include any known type of event as the prior art teaches that it is the role of the PCRF to provide rules and policy control for the PCEF and it is the role of the PCEF to enforce and report events to the PCRF so that PCRF could issue policy to the PCEF for enforcement including QoS for the purpose of controlling policy for any known type of events.

Per claim 29, 7.2.0 discloses a communication system, comprising:
a Policy and Charging Enforcement Function (PCEF) comprising: a memory configured to store instructions; and at least one processor in communication with the memory and configured to: (see 6.2.2 Policy and Charging Enforcement Function (PCEF))(by disclosing PCEF, 7.2.0 necessarily discloses the memory configured to store instructions and at least one processor in communication with the memory, especially in light of current specification merely describing PCEF without specifics of such components and arrangements)
receive a first message comprising information (see 6.1.4 Event Triggers: The PCEF shall receive information from the PCRF that define the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification. The event triggers are provided by the PCRF to the PCEF using provision of PCC rules procedural; 6.2.1 PCRF shall guarantee the PCC rules for PCEF);
detect, according to the insruction, a starting or a stopping of the application service (see 6.2.2.1 The PCEF encompasses service data flow detection, policy enforcement and flow based charging functionalities); 
send a second message comprising an indication of the event of the application service and the identifier of the application service (see 6.1.4 Event Triggers: The PCEF shall receive information from the PCRF that define the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification. The event triggers are provided by the PCRF to the PCEF using the Provision of PCC Rules procedure; 6.2.1.1: Input for PCC decisions: The PCRF shall accept input for PCC decision-making from the PCEF; 6.2.2.1 PCEF shall provide information to the PCRF; 6.2.2.2); 
receive a third message comprising a control policy for the application service flow, wherein the control policy comprises a quality of service (QoS) policy (see 3.1 Definitions: “PCC rule: A set of information enabling the detection of a service data flow and providing parameter for policy control and/or charging control”, “Policy Control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control”; 6.2.1 The PCRF provides network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF; 6.2.2.1: General: The PCEF encompasses service data flow detection, policy enforcement and flow based charging functionalities … It provides service data now detection, user plane traffic handling, triggering control plane session management (where the IP-CAN permits), QoS handling, and service data flow measurement as well as online and offline charging interactions … The PCEF is enforcing the Policy Control as indicated by the PCRF including QoS enforcement); and   
exercise policy control over the application service flow of a user device in the communication system according to the QoS policy in the control policy (1 Scope: Policy control (e.g. gating control, QoS control, etc.; Definition: policy control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control; 6.2.1 The PCRF provides network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF; 6.2.2.1: The PCEF encompasses service data flow detection, policy enforcement und flow based charging functionalities. It provides service data now detection, user plane traffic handling, triggering control plane session management (where the IPCAN permits), QoS handling, and service data flow measurement as well as online and offline charging interactions … The PCEF is enforcing the Policy Control as indicated by the PCRF); and
a Policy Control and Charging Rules Function (PCRF) comprising: a second memory storing second instructions; and at least one second processor in communication with the second memory and configured to execute the second instructions to (by disclosing PCRF, 7.2.0 necessarily discloses the memory configured to store instructions and at least one processor in communication with the memory, especially in light of current specification merely describing PCEF without specifics of such components and arrangements): 
send the first message and the third message to the PCEF (see 6.1.4 Event Triggers: The PCEF shall receive information from the PCRF that define the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification. The event triggers are provided by the PCRF to the PCEF using provision of PCC rules procedural; 6.2.1 PCRF shall guarantee the PCC rules for PCEF) (see 3.1 Definitions: “PCC rule: A set of information enabling the detection of a service data flow and providing parameter for policy control and/or charging control”, “Policy Control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control”; 6.2.1 The PCRF provides network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF; 6.2.2.1: General: The PCEF encompasses service data flow detection, policy enforcement and flow based charging functionalities … It provides service data now detection, user plane traffic handling, triggering control plane session management (where the IP-CAN permits), QoS handling, and service data flow measurement as well as online and offline charging interactions … The PCEF is enforcing the Policy Control as indicated by the PCRF including QoS enforcement); 
receive the second message from the PCEF (see 6.1.4 Event Triggers: The PCEF shall receive information from the PCRF that define the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification. The event triggers are provided by the PCRF to the PCEF using the Provision of PCC Rules procedure; 6.2.1.1: Input for PCC decisions: The PCRF shall accept input for PCC decision-making from the PCEF; 6.2.2.1 PCEF shall provide information to the PCRF; 6.2.2.2); and  
generate, in response to the indication, which is received from the PCEF rather than an application function, the control policy (e.g. gating control, QoS control, etc.; 3.1 Definitions: gating control: the process of blocking or allowing packets, belonging to a service data flow, to pass through the desired endpoint, PCC rule: A set of information enabling the detection of a service data flow and providing parameters for policy control and/or charging control, policy control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control; 4.3.1 The policy control features comprises gating control and QoS control; 6.1.4 The PCEF shall receive information from the PCRF that define the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification; 6.1.5 Policy Control including a) gating control, i.e. the blocking or allowing of packets, belonging to a service data flow, to pass through the desired endpoint, b) event reporting, i.e. the notification of and reaction to application events to trigger new behavior in the user plane as well as reporting of events related to the resources in the GW(PCEF), c) QoS control, i.e. the authorisation and enforcement of the maximum QoS that is authorised for a service data flow or au IP-CAN bearer, and d) IP-CAN bearer establishment for IP-CANs that support network initiated procedures for IP-CAN bearer establishment; 6.2.1 The PCRF provides network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF).
While the 7.2.0 discloses communication between the PCEF and PCRF as described above, 7.2.0 does not specifically teach that the message received by the PCEF from the PCRF is RAR message, the message sent to the PCRF by the PCEF is CCR message, and that the message that includes the control policy sent by the PCRF to the PCEF is CCA message. 
7.0.0, however, teaches PCEF (i.e., GW) and PCRF utilizing diameter CCR message, CCA message, and RAR message in communicating with each other (i.e., between GW and PCRF) (see 4.2.1: 2. The GW sends a Diameter CCR message to the PCRF … 4. The PCRF acknowledges the session termination by sending a Diameter CCA message; 4.2.3, the PCRF sends a Diameter RAR to request that the GW remove all PCC rules previously installed for the IP-CAN session and deactivate all PCC rules …). 
Hence, as 7.2.0 discloses communication between the PCEF and PCRF, it would have been obvious to one of ordinary skill in the art to substitute one known message for another message in exchanging data between PCRF and PCEF, and further it would take no more than ordinary creativity for a person of ordinary skill to use messages available, i.e. CCR, CCA and RAR, as communication technique between the PCRF and PCEF as disclosed in the 7.2.0 (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))).

While the combination of 7.2.0 and 7.0.0 discloses that it is the function of the PCRF to send information to the PCEF that define the conditions when the PCEF shall interact again with PCRF and that the message is RAR message as described above, the combination of 7.2.0 and 7.0.0 does not specifically teach that the information in the message received by the PCEF from the PCRF comprises an identifier of an application service to be controlled and an event trigger of the application service, and wherein the event trigger is that the application service is started or the application service is stopped and that the PCEF detects according to the identifier of the application service and the event trigger. 
Hurtta, an analogous art of network traffic, discloses the PCRF, e.g. control entity, sending identifier of the application service, e.g. application ID and/or Media type, to the PCEF, e.g. gateway, for the PCEF to filter the packet and the gateway (see ¶0011, information on a service in question (e.g. an application ID and/or a Media Type) is sent from a service based control entity such as CRF or PDF to an access network, e.g. Gateway (GW); ¶0028; ¶0029; ¶0038, the filter is used in the GW to identify the service flow; ¶0039; ¶0045). 
Hence, it would have been obvious to one of ordinary skill in the art to include any known type of data as the information regarding application service, including application ID and/or Media type, as information that define the conditions when PCEF shall interact again with PCRF in 7.2.0/7.0.0 and use any technique available including utilizing identifier as instructions from the PCRF to PCEF for the PCEF to perform data flow detection as it can be seen in 7.2.0 that it is the PCRF that instructs the PCEF of policy control and that it is the function of the PCEF to perform the service data flow detection, policy enforcement, and flow charging functionalities.

The combination of the 7.2.0, 7.2.2, and Hurtta does not explicitly teach that the RAR message comprises an event of the application service, wherein the event comprises a start of the application service or stopping of the application service. However, as 7.2.0 discloses that the PCEF shall receive information from the PCRF that defines the conditions when the PCEF shall interact again with the PCRF as described above, one of ordinary skill in the art would certainly envisage that condition to include any known condition(s), including start of the application service or stopping of the application service. Furthermore, it is the examiner’s position that 7.2.0 necessarily discloses starting of the application service, e.g. service flow, as the policy control that is received by the PCEF and PCRF allows a process of blocking or allowing packets belonging to a service data flow (see 7.2.0 definition of gating policy and policy control). 
However, for the purpose of compact prosecution, the examiner submits Laubach that teaches detecting event, to comprise a start of an application service or stopping of the application service (see col. 9, lines 34-40, sensing of packets meeting certain criteria, where the packets are examined which flow through an observation and control point in the system, and a change to a particular type of packet service flow (e.g. a voice over IP telephone session starting or stopping) would affect a bandwidth or QoS change to the underlying bearer service; col. 42, line 62-64, filter can be augmented to observe the start or stop of an IP based telephony application).  
Hence, as the combination of 7.2.0, 7.0.0 and Hurtta discloses communication between PCRF and PCEF regarding the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification (see 7.2.0: 6.2.2.1), it would have been obvious to one of ordinary skill in the art to include any known events, i.e. starting of application as taught by Laubach, as event that triggers the PCEF to interact again with the PCRF in prior art (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))). Furthermore, one of ordinary skill in the art would include any known type of event as the prior art teaches that it is the role of the PCRF to provide rules and policy control for the PCEF and it is the role of the PCEF to enforce and report events to the PCRF so that PCRF could issue policy to the PCEF for enforcement including QoS for the purpose of controlling policy for any known type of events.
The examiner submits that in light of the instant specification not having support for physical structural limitations as recited in the claim(s), the examiner has produced prior art that teaches the functions of PCRF and PCEF as described in the specification and in the claim(s).
Furthermore, the examiner finds that the combination of 7.2.0 and 7.2.2 are sufficient in terms of art as the PCEF and PCRF are configured, e.g. capable of performing communication between the two using CCA message, RAR message, and Diameter CCR message, and since PCEF encompasses service data flow detection, policy enforcement and flow based charging functionality while PCRF encompasses policy control decision and flow based charging control functionalities (including providing network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF) in the combination of 7.2.0 and 7.2.2 as described above. 

As per claim 30, the combination of 7.2.0, 7.2.2, Hurtta, and Laubach teaches wherein the RAR message further comprises filtering rules of the application service (see 7.2.0: 6.3.1, The PCC Service data flow template may comprise any number of Service data flow filters. A Service data now filter contains information for matching user plane packets. A Service data flow filter, provided from the PCRF, contains information elements for matching against the IP 5-tuple. 'The Service data flow template filleting information within an activated PCC rule is applied at the PCEF to identify the packets belonging to a particular service data flow)(Hurtta: ¶0011, the service based control entity may provide this information to the GW for a service flow). Furthermore, the description of what the message comprises represents non-functional descriptive material.

As per claim 31, the combination of 7.2.0, 7.2.2, Hurtta, and Laubach teaches wherein the diameter CCR message further comprises filtering rules of the application service (see 7.2.0: 6.3.1, The PCC Service data flow template may comprise any number of Service data flow filters. A Service data now filter contains information for matching user plane packets. A Service data flow filter, provided from the PCRF, contains information elements for matching against the IP 5-tuple. 'The Service data flow template filleting information within an activated PCC rule is applied at the PCEF to identify the packets belonging to a particular service data flow)(Hurtta: ¶0011, the service based control entity may provide this information to the GW for a service flow). Furthermore, the description of what the message comprises represents non-functional descriptive material.

As per claim 33, the combination of 7.2.0, 7.2.2, Hurtta, and Laubach does not specifically teach wherein the at least one communication interface in the PCEF is further configured to: detecting, by the PCEF, stoppage of the application service of the application service flow of the user device; and sending, by the PCEF, a second Diameter CCR message to the PCRF, wherein the second Diameter CCR message indicates the stoppage of the application service. 
However, as the combination 7.2.0, 7.2.2, Hurtta, and Laubach discloses detecting, by the PCEF, event including starting of the application service of the application service flow of the user device; and sending, by the PCEF, a Diameter CCR message to the PCRF, wherein the Diameter CCR message indicates the stoppage of the application service as described above and further Laubach teaches detected event to be stoppage (see col. 9, lines 34-40, sensing of packets meeting certain criteria, where the packets are examined which flow through an observation and control point in the system, and a change to a particular type of packet service flow (e.g. a voice over IP telephone session starting or stopping) would affect a bandwidth or QoS change to the underlying bearer service; col. 42, line 62-64, filter can be augmented to observe the start or stop of an IP based telephony application), it would have been obvious to one of ordinary skill in the art to include any known events, i.e. starting of application service and stoppage of the application service as taught by Laubach, as events that trigger the PCEF to interact again with the PCRF in prior art (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))). Furthermore, one of ordinary skill in the art would include any known type of event as the prior art teaches that it is the role of the PCRF to provide rules and policy control for the PCEF and it is the role of the PCEF to enforce and report events to the PCRF so that PCRF could issue policy to the PCEF for enforcement including QoS for the purpose of controlling policy for any known type of events.

As per claims 34, the combination of 7.2.0, 7.2.2, Hurtta, and Laubach teaches wherein the control policy further comprises at least one of a charging policy or a gating policy (see 7.2.0: 1 Scope: Policy control (e.g. gating control, QoS control, etc.; Definition: policy control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control; 6.2.1 The PCRF provides network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF). Furthermore, the description of what the control policy comprises represents non-functional descriptive material.

Per claim 41, 7.2.0 discloses an apparatus, comprising: a processor; a non-transitory computer-readable storage medium configured to store a program to be executed by the processor to (see 6.2.1 PCRF):
send a first message to a Policy and Charging Enforcement Function (PCEF), wherein the message comprises information and wherein an application service flow corresponds to the application service (see 6.1.4 Event Triggers: The PCEF shall receive information from the PCRF that define the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification. The event triggers are provided by the PCRF to the PCEF using provision of PCC rules procedural; 6.2.1 PCRF shall guarantee the PCC rules for PCEF); 
receive a second message from the PCEF after the PCEF acquires information about an indication of the event of the application service and the identifier of the application service (see 6.1.4 Event Triggers: The PCEF shall receive information from the PCRF that define the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification. The event triggers are provided by the PCRF to the PCEF using the Provision of PCC Rules procedure; 6.2.1.1: Input for PCC decisions: The PCRF shall accept input for PCC decision-making from the PCEF; 6.2.2.1 PCEF shall provide information to the PCRF; 6.2.2.2); 
send a third message to the PCEF for exercising policy control over the application service flow, wherein the application service flow is transmitted via the PCEF (“wherein the application service flow is transmitted via the PCEF” is outside the scope of the claim as the claim is directed to PCRF) (see 3.1 Definitions: “PCC rule: A set of information enabling the detection of a service data flow and providing parameter for policy control and/or charging control”, “Policy Control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control”; 6.2.1 The PCRF provides network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF; 6.2.2.1: General: The PCEF encompasses service data flow detection, policy enforcement and flow based charging functionalities … It provides service data now detection, user plane traffic handling, triggering control plane session management (where the IP-CAN permits), QoS handling, and service data flow measurement as well as online and offline charging interactions … The PCEF is enforcing the Policy Control as indicated by the PCRF including QoS enforcement); and  
generate, in response to the information, which is received from the PCEF rather than an application function, a control policy of the application service flow, wherein the control policy comprises a quality of service (QoS) policy (e.g. gating control, QoS control, etc.; 3.1 Definitions: gating control: the process of blocking or allowing packets, belonging to a service data flow, to pass through the desired endpoint, PCC rule: A set of information enabling the detection of a service data flow and providing parameters for policy control and/or charging control, policy control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control; 4.3.1 The policy control features comprises gating control and QoS control; 6.1.4 The PCEF shall receive information from the PCRF that define the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification; 6.1.5 Policy Control including a) gating control, i.e. the blocking or allowing of packets, belonging to a service data flow, to pass through the desired endpoint, b) event reporting, i.e. the notification of and reaction to application events to trigger new behavior in the user plane as well as reporting of events related to the resources in the GW(PCEF), c) QoS control, i.e. the authorisation and enforcement of the maximum QoS that is authorised for a service data flow or au IP-CAN bearer, and d) IP-CAN bearer establishment for IP-CANs that support network initiated procedures for IP-CAN bearer establishment; 6.2.1 The PCRF provides network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF).  

While the 7.2.0 discloses communication between the PCEF and PCRF as described above, 7.2.0 does not specifically teach that the message received by the PCEF from the PCRF is RAR message, the message sent to the PCRF by the PCEF is CCR message, and that the message that includes the control policy sent by the PCRF to the PCEF is CCA message. 
7.0.0, however, teaches PCEF (i.e., GW) and PCRF utilizing diameter CCR message, CCA message, and RAR message in communicating with each other (i.e., between GW and PCRF) (see 4.2.1: 2. The GW sends a Diameter CCR message to the PCRF … 4. The PCRF acknowledges the session termination by sending a Diameter CCA message; 4.2.3, the PCRF sends a Diameter RAR to request that the GW remove all PCC rules previously installed for the IP-CAN session and deactivate all PCC rules …). 
Hence, as 7.2.0 discloses communication between the PCEF and PCRF, it would have been obvious to one of ordinary skill in the art to substitute one known message for another message in exchanging data between PCRF and PCEF, and further it would take no more than ordinary creativity for a person of ordinary skill to use messages available, i.e. CCR, CCA and RAR, as communication technique between the PCRF and PCEF as disclosed in the 7.2.0 (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))).

While the combination of 7.2.0 and 7.0.0 discloses that it is the function of the PCRF to send information to the PCEF that define the conditions when the PCEF shall interact again with PCRF and that the message is RAR message as described above, the combination of 7.2.0 and 7.0.0 does not specifically teach that the information in the message received by the PCEF from the PCRF comprises an identifier of an application service to be controlled and an event trigger of the application service, and wherein the event trigger is that the application service is started or the application service is stopped and that the PCEF detects according to the identifier of the application service and the event trigger. 
Hurtta, an analogous art of network traffic, discloses the PCRF, e.g. control entity, sending identifier of the application service, e.g. application ID and/or Media type, to the PCEF, e.g. gateway, for the PCEF to filter the packet and the gateway (see ¶0011, information on a service in question (e.g. an application ID and/or a Media Type) is sent from a service based control entity such as CRF or PDF to an access network, e.g. Gateway (GW); ¶0028; ¶0029; ¶0038, the filter is used in the GW to identify the service flow; ¶0039; ¶0045). 
Hence, it would have been obvious to one of ordinary skill in the art to include any known type of data as the information regarding application service, including application ID and/or Media type, as information that define the conditions when PCEF shall interact again with PCRF in 7.2.0/7.0.0 and use any technique available including utilizing identifier as instructions from the PCRF to PCEF for the PCEF to perform data flow detection as it can be seen in 7.2.0 that it is the PCRF that instructs the PCEF of policy control and that it is the function of the PCEF to perform the service data flow detection, policy enforcement, and flow charging functionalities.

The combination of the 7.2.0, 7.2.2, and Hurtta does not explicitly teach that the RAR message comprises an event of the application service, wherein the event comprises a start of the application service or stopping of the application service. However, as 7.2.0 discloses that the PCEF shall receive information from the PCRF that defines the conditions when the PCEF shall interact again with the PCRF as described above, one of ordinary skill in the art would certainly envisage that condition to include any known condition(s), including start of the application service or stopping of the application service. Furthermore, it is the examiner’s position that 7.2.0 necessarily discloses starting of the application service, e.g. service flow, as the policy control that is received by the PCEF and PCRF allows a process of blocking or allowing packets belonging to a service data flow (see 7.2.0 definition of gating policy and policy control). 
However, for the purpose of compact prosecution, the examiner submits Laubach that teaches detecting event, to comprise a start of an application service or stopping of the application service (see col. 9, lines 34-40, sensing of packets meeting certain criteria, where the packets are examined which flow through an observation and control point in the system, and a change to a particular type of packet service flow (e.g. a voice over IP telephone session starting or stopping) would affect a bandwidth or QoS change to the underlying bearer service; col. 42, line 62-64, filter can be augmented to observe the start or stop of an IP based telephony application).  
Hence, as the combination of 7.2.0, 7.0.0 and Hurtta discloses communication between PCRF and PCEF regarding the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification (see 7.2.0: 6.2.2.1), it would have been obvious to one of ordinary skill in the art to include any known events, i.e. starting of application as taught by Laubach, as event that triggers the PCEF to interact again with the PCRF in prior art (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))). Furthermore, one of ordinary skill in the art would include any known type of event as the prior art teaches that it is the role of the PCRF to provide rules and policy control for the PCEF and it is the role of the PCEF to enforce and report events to the PCRF so that PCRF could issue policy to the PCEF for enforcement including QoS for the purpose of controlling policy for any known type of events.

The applicant is reminded that expression “for exercising policy control over the application service flow” does not move to distinguish over prior art as the expression merely describes intended use of the CCA message. Furthermore, the expression “wherein the application service flow is transmitted via the PCEF” does not move to distinguish over the prior art as the claim is directed to an apparatus and its components and the description of PCEF functionality does not affect the apparatus structurally nor describes the functions of the apparatus and its components. 

The examiner submits that in light of the instant specification not having support for physical structural limitations as recited in the claim(s), the examiner has produced prior art that teaches the functions of PCRF as described in the specification and in the claim(s).

Furthermore, it is the examiner’s position that the combination of 7.2.0 and 7.2.2 are sufficient in terms of art as the instant claim is directed to an apparatus (e.g. PCRF) is configured, e.g. capable of performing communication with PCEF using CCA message, RAR message, and Diameter CCR message, and the PCRF of the prior art is capable of generating in response to receiving message from the PCEF a control policy of the application service flow according to the received message, wherein the control policy comprises a QoS policy as the PCRF encompasses policy control decision and flow based charging control functionalities (including providing network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF) in the combination of 7.2.0 and 7.2.2 as described above.

As per claim 42, the combination of 7.2.0, 7.2.2, Hurtta, and Laubach teaches wherein the RAR message further comprises filtering rules of the application service (see 7.2.0: 6.3.1, The PCC Service data flow template may comprise any number of Service data flow filters. A Service data now filter contains information for matching user plane packets. A Service data flow filter, provided from the PCRF, contains information elements for matching against the IP 5-tuple. 'The Service data flow template filleting information within an activated PCC rule is applied at the PCEF to identify the packets belonging to a particular service data flow)(Hurtta: ¶0011, the service based control entity may provide this information to the GW for a service flow). Furthermore, the description of what the message comprises represents non-functional descriptive material.

As per claim 43, the combination of 7.2.0, 7.2.2, Hurtta, and Laubach teaches wherein the diameter CCR message further comprises filtering rules of the application service (see 7.2.0: 6.3.1, The PCC Service data flow template may comprise any number of Service data flow filters. A Service data now filter contains information for matching user plane packets. A Service data flow filter, provided from the PCRF, contains information elements for matching against the IP 5-tuple. 'The Service data flow template filleting information within an activated PCC rule is applied at the PCEF to identify the packets belonging to a particular service data flow)(Hurtta: ¶0011, the service based control entity may provide this information to the GW for a service flow). Furthermore, the description of what the message comprises represents non-functional descriptive material.

As per claim 44, the combination of 7.2.0, 7.2.2, Hurtta, and Laubach teaches wherein the control policy further comprises at least one of a charging policy or a gating policy (see 7.2.0: 1 Scope: Policy control (e.g. gating control, QoS control, etc.; Definition: policy control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control; 6.2.1 The PCRF provides network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF). Furthermore, the description of what the control policy comprises represents non-functional descriptive material.

As per claim 45, the combination of 7.2.0, 7.2.2, Hurtta, and Laubach further teach wherein the processor is configured to execute the program to receive a second Diameter CCR message from the PCEF, and wherein the second Diameter CCR message indicates a stoppage of the application service (see 7.2.0: 6.1.4 Event Triggers: The PCEF shall receive information from the PCRF that define the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification. The event triggers are provided by the PCRF to the PCEF using the Provision of PCC Rules procedure; 6.2.1.1: Input for PCC decisions: The PCRF shall accept input for PCC decision-making from the PCEF; 6.2.2.1 PCEF shall provide information to the PCRF; 6.2.2.2)(see 7.0.0: 4.2.1: 2. The GW sends a Diameter CCR message to the PCRF … 4. The PCRF acknowledges the session termination by sending a Diameter CCA message; 4.2.3, the PCRF sends a Diameter RAR to request that the GW remove all PCC rules previously installed for the IP-CAN session and deactivate all PCC rules …)(by disclosing communication between the PCEF and PCRF using Diameter CCR message the PCRF of the 7.2.0 and 7.0.0 is capable of receiving the Diameter CCR message that comprises any type of information).  
Furthermore, one of ordinary skill in the art would include any known type of event as the prior art teaches that it is the role of the PCRF to provide rules and policy control for the PCEF and it is the role of the PCEF to enforce and report events to the PCRF so that PCRF could issue policy to the PCEF for enforcement including QoS for the purpose of controlling policy for any known type of events.
The examiner submits that in light of the instant specification not having support for physical structural limitations as recited in the claim(s), the examiner has produced prior art that teaches the functions of PCRF as described in the specification and in the claim(s).

Per claim 46, 7.2.0 discloses a method for exercising policy control over application service flow in a communication network, wherein the method is performed without an application function (see below steps performed by PCER and PCRF only) wherein the method comprising:
sending, by a Policy and Charging Rule Function (PCRF) of the communication network, a Re-Authentication Request (RAR) first message to a Policy Control and Charging Enforcement Function (PCEF) in the communication network, wherein the first message comprises an information and wherein the application service flow corresponds to the application service (see 6.1.4 Event Triggers: The PCEF shall receive information from the PCRF that define the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification. The event triggers are provided by the PCRF to the PCEF using provision of PCC rules procedural; 6.2.1 PCRF shall guarantee the PCC rules for PCEF; 3.1 Definitions: “PCC rule: A set of information enabling the detection of a service data flow and providing parameter for policy control and/or charging control”, “Policy Control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control”; 6.2.1 The PCRF provides network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF; 6.2.2.1: General: The PCEF encompasses service data flow detection, policy enforcement and flow based charging functionalities … It provides service data now detection, user plane traffic handling, triggering control plane session management (where the IP-CAN permits), QoS handling, and service data flow measurement as well as online and offline charging interactions … The PCEF is enforcing the Policy Control as indicated by the PCRF including QoS enforcement); 
receiving, by the PCRF, a second message from the PCEF, wherein the second message comprises an indication of the event of the application service and the identifier of the application service (see 6.1.4 Event Triggers: The PCEF shall receive information from the PCRF that define the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification. The event triggers are provided by the PCRF to the PCEF using the Provision of PCC Rules procedure; 6.2.1.1: Input for PCC decisions: The PCRF shall accept input for PCC decision-making from the PCEF; 6.2.2.1 PCEF shall provide information to the PCRF; 6.2.2.2); 
generating, by the PCRF in response to the indication, which is received from the PCEF rather than an application function, a control policy of the application service flow according to the event of the application service, wherein the control policy comprises a quality of service (QoS) policy (e.g. gating control, QoS control, etc.; 3.1 Definitions: gating control: the process of blocking or allowing packets, belonging to a service data flow, to pass through the desired endpoint, PCC rule: A set of information enabling the detection of a service data flow and providing parameters for policy control and/or charging control, policy control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control; 4.3.1 The policy control features comprises gating control and QoS control; 6.1.4 The PCEF shall receive information from the PCRF that define the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification; 6.1.5 Policy Control including a) gating control, i.e. the blocking or allowing of packets, belonging to a service data flow, to pass through the desired endpoint, b) event reporting, i.e. the notification of and reaction to application events to trigger new behavior in the user plane as well as reporting of events related to the resources in the GW(PCEF), c) QoS control, i.e. the authorisation and enforcement of the maximum QoS that is authorised for a service data flow or au IP-CAN bearer, and d) IP-CAN bearer establishment for IP-CANs that support network initiated procedures for IP-CAN bearer establishment; 6.2.1 The PCRF provides network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF); and 
sending, by the PCRF, a third message to the PCEF, wherein the third message comprises the control policy for exercising, by the PCEF, policy control over the application service flow of  a user device in the communication network according to the QoS policy in the control policy, wherein the application service flow is transmitted via the PCEF (see 3.1 Definitions: “PCC rule: A set of information enabling the detection of a service data flow and providing parameter for policy control and/or charging control”, “Policy Control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control”; 6.2.1 The PCRF provides network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF; 6.2.2.1: General: The PCEF encompasses service data flow detection, policy enforcement and flow based charging functionalities … It provides service data now detection, user plane traffic handling, triggering control plane session management (where the IP-CAN permits), QoS handling, and service data flow measurement as well as online and offline charging interactions … The PCEF is enforcing the Policy Control as indicated by the PCRF including QoS enforcement) (e.g. gating control, QoS control, etc.; Definition: policy control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control; 6.2.1 The PCRF provides network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF; 6.2.2.1: The PCEF encompasses service data flow detection, policy enforcement und flow based charging functionalities. It provides service data now detection, user plane traffic handling, triggering control plane session management (where the IPCAN permits), QoS handling, and service data flow measurement as well as online and offline charging interactions … The PCEF is enforcing the Policy Control as indicated by the PCRF).
While the 7.2.0 discloses communication between the PCEF and PCRF as described above, 7.2.0 does not specifically teach that the message received by the PCEF from the PCRF is RAR message, the message sent to the PCRF by the PCEF is CCR message, and that the message that includes the control policy sent by the PCRF to the PCEF is CCA message. 
7.0.0, however, teaches PCEF (i.e., GW) and PCRF utilizing diameter CCR message, CCA message, and RAR message in communicating with each other (i.e., between GW and PCRF) (see 4.2.1: 2. The GW sends a Diameter CCR message to the PCRF … 4. The PCRF acknowledges the session termination by sending a Diameter CCA message; 4.2.3, the PCRF sends a Diameter RAR to request that the GW remove all PCC rules previously installed for the IP-CAN session and deactivate all PCC rules …). 
Hence, as 7.2.0 discloses communication between the PCEF and PCRF, it would have been obvious to one of ordinary skill in the art to substitute one known message for another message in exchanging data between PCRF and PCEF, and further it would take no more than ordinary creativity for a person of ordinary skill to use messages available, i.e. CCR, CCA and RAR, as communication technique between the PCRF and PCEF as disclosed in the 7.2.0 (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))).

While the combination of 7.2.0 and 7.0.0 discloses that it is the function of the PCRF to send information to the PCEF that define the conditions when the PCEF shall interact again with PCRF and that the message is RAR message as described above, the combination of 7.2.0 and 7.0.0 does not specifically teach that the information in the message received by the PCEF from the PCRF comprises an identifier of an application service to be controlled and an event trigger of the application service, and wherein the event trigger is that the application service is started or the application service is stopped and that the PCEF detects according to the identifier of the application service and the event trigger. 
Hurtta, an analogous art of network traffic, discloses the PCRF, e.g. control entity, sending identifier of the application service, e.g. application ID and/or Media type, to the PCEF, e.g. gateway, for the PCEF to filter the packet and the gateway (see ¶0011, information on a service in question (e.g. an application ID and/or a Media Type) is sent from a service based control entity such as CRF or PDF to an access network, e.g. Gateway (GW); ¶0028; ¶0029; ¶0038, the filter is used in the GW to identify the service flow; ¶0039; ¶0045). 
Hence, it would have been obvious to one of ordinary skill in the art to include any known type of data as the information regarding application service, including application ID and/or Media type, as information that define the conditions when PCEF shall interact again with PCRF in 7.2.0/7.0.0 and use any technique available including utilizing identifier as instructions from the PCRF to PCEF for the PCEF to perform data flow detection as it can be seen in 7.2.0 that it is the PCRF that instructs the PCEF of policy control and that it is the function of the PCEF to perform the service data flow detection, policy enforcement, and flow charging functionalities.

The combination of the 7.2.0, 7.2.2, and Hurtta does not explicitly teach that the RAR message comprises an event of the application service, wherein the event comprises a start of the application service or stopping of the application service. However, as 7.2.0 discloses that the PCEF shall receive information from the PCRF that defines the conditions when the PCEF shall interact again with the PCRF as described above, one of ordinary skill in the art would certainly envisage that condition to include any known condition(s), including start of the application service or stopping of the application service. Furthermore, it is the examiner’s position that 7.2.0 necessarily discloses starting of the application service, e.g. service flow, as the policy control that is received by the PCEF and PCRF allows a process of blocking or allowing packets belonging to a service data flow (see 7.2.0 definition of gating policy and policy control). 
However, for the purpose of compact prosecution, the examiner submits Laubach that teaches detecting event, to comprise a start of an application service or stopping of the application service (see col. 9, lines 34-40, sensing of packets meeting certain criteria, where the packets are examined which flow through an observation and control point in the system, and a change to a particular type of packet service flow (e.g. a voice over IP telephone session starting or stopping) would affect a bandwidth or QoS change to the underlying bearer service; col. 42, line 62-64, filter can be augmented to observe the start or stop of an IP based telephony application).  
Hence, as the combination of 7.2.0, 7.0.0 and Hurtta discloses communication between PCRF and PCEF regarding the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification (see 7.2.0: 6.2.2.1), it would have been obvious to one of ordinary skill in the art to include any known events, i.e. starting of application as taught by Laubach, as event that triggers the PCEF to interact again with the PCRF in prior art (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))). Furthermore, one of ordinary skill in the art would include any known type of event as the prior art teaches that it is the role of the PCRF to provide rules and policy control for the PCEF and it is the role of the PCEF to enforce and report events to the PCRF so that PCRF could issue policy to the PCEF for enforcement including QoS for the purpose of controlling policy for any known type of events.
The applicant is reminded that expression “for exercising policy control over the application service flow” does not move to distinguish over prior art as the expression merely describes intended use of the CCA message.

As per claim 47, the combination of 7.2.0, 7.2.2, Hurtta, and Laubach teaches wherein the RAR message further comprises filtering rules of the application service (see 7.2.0: 6.3.1, The PCC Service data flow template may comprise any number of Service data flow filters. A Service data now filter contains information for matching user plane packets. A Service data flow filter, provided from the PCRF, contains information elements for matching against the IP 5-tuple. 'The Service data flow template filleting information within an activated PCC rule is applied at the PCEF to identify the packets belonging to a particular service data flow)(Hurtta: ¶0011, the service based control entity may provide this information to the GW for a service flow). Furthermore, the description of what the message comprises represents non-functional descriptive material. 

As per claim 48, the combination of 7.2.0, 7.2.2, Hurtta, and Laubach teaches wherein the diameter CCR message further comprises filtering rules of the application service (see 7.2.0: 6.3.1, The PCC Service data flow template may comprise any number of Service data flow filters. A Service data now filter contains information for matching user plane packets. A Service data flow filter, provided from the PCRF, contains information elements for matching against the IP 5-tuple. 'The Service data flow template filleting information within an activated PCC rule is applied at the PCEF to identify the packets belonging to a particular service data flow)(Hurtta: ¶0011, the service based control entity may provide this information to the GW for a service flow). Furthermore, the description of what the message comprises represents non-functional descriptive material.

As per claim 49, the combination of 7.2.0, 7.2.2, Hurtta, and Laubach teaches wherein the control policy further comprises at least one of a charging policy or a gating policy (see 7.2.0: 1 Scope: Policy control (e.g. gating control, QoS control, etc.; Definition: policy control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control; 6.2.1 The PCRF provides network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF). Furthermore, the description of what the control policy comprises represents non-functional descriptive material.

As per claim 50, the combination of 7.2.0, 7.2.2, Hurtta, and Laubach does not specifically teach detecting, by the PCEF, stoppage of the application service of the application service flow of the user device; and sending, by the PCEF, a second Diameter CCR message to the PCRF, wherein the second Diameter CCR message indicates the stoppage of the application service. 
However, as the combination 7.2.0, 7.2.2, Hurtta, and Laubach discloses detecting, by the PCEF, event including starting of the application service of the application service flow of the user device; and sending, by the PCEF, a Diameter CCR message to the PCRF, wherein the Diameter CCR message indicates the stoppage of the application service as described above and further Laubach teaches detected event to be stoppage (see col. 9, lines 34-40, sensing of packets meeting certain criteria, where the packets are examined which flow through an observation and control point in the system, and a change to a particular type of packet service flow (e.g. a voice over IP telephone session starting or stopping) would affect a bandwidth or QoS change to the underlying bearer service; col. 42, line 62-64, filter can be augmented to observe the start or stop of an IP based telephony application), it would have been obvious to one of ordinary skill in the art to include any known events, i.e. starting of application service and stoppage of the application service as taught by Laubach, as events that trigger the PCEF to interact again with the PCRF in prior art (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))). Furthermore, one of ordinary skill in the art would include any known type of event as the prior art teaches that it is the role of the PCRF to provide rules and policy control for the PCEF and it is the role of the PCEF to enforce and report events to the PCRF so that PCRF could issue policy to the PCEF for enforcement including QoS for the purpose of controlling policy for any known type of events.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 24-31, 33, 34, and 41-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,807,248 in view of 7.2.0. 
‘248 claims are significantly similar in scope to the instant claims as ‘248 recites a method performed by the PCRF in generating a RAR message that includes an identifier of application service and an event of the application service, sending the RAR message to the PCEF; detecting by the PCEF the application event based on the identifier of the application service and the event of the application service received in the RAR message; generating by the PCEF a diameter CCR message that includes information on the detected application event comprising the identifier of the application service and the event of the application service, sending by the PCEF the diameter CCR message to the PCRF; generating by the PCRF a control policy of the data flow of the application service according to the information on the detected application event in response to receiving a Diameter CCR message, and delivering, by the PCRF, the control policy to the PCEF through a CCA message, wherein the application service does not include involvement of an Application Function. Claim 6 of ‘248 patent further describes that the event of the application service includes application start and application stop. Any gap between the two is found in 7.2.0. that describes 3GPP standards.

Claims 24-31, 33, 34, and 41-50 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,306,073 in view of 7.2.0. 
‘073 claims are significantly similar in scope to the instant claims as ‘073 recites a method for exercising policy control over application service flows of user devices involving PCEF and PCRF only. The main difference is that ‘073 is presented from the perspective of the PCEF. ‘073, however, is significantly similar in scope of instant claims as the ‘073 also describes the functions of the PCRF. Any gap between the two is found in 7.2.0. that describes 3GPP standards.

Claims 24-31, 33, 34, and 41-50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16/009,040 in view of 7.2.0 and 7.0.0. 
The instant claims are significantly similar to claims in ‘040 as they are both directed to PCEF and PCRF functions in exercising policy control of event of application service with the major difference being the RAR message, CCR message and CCA message in instant claims. 7.0.0, however, teaches PCEF (e.g. GW) and PCRF utilizing diameter CCR message, CCA message, and RAR message in communicating with each other (e.g. GW) (see 4.2.1: 2. The GW sends a Diameter CCR message to the PCRF … 4. The PCRF acknowledges the session termination by sending a Diameter CCA message; 4.2.3, the PCRF sends a Diameter RAR to request that the GW remove all PCC rules previously installed for the IP-CAN session and deactivate all PCC rules …). Hence, as ‘040 claims disclose communication between the PCEF and PCRF, it would have been obvious to one of ordinary skill in the art to substitute one known element for exchanging data between PCRF and PCEF, and further it would take no more than ordinary creativity for a person of ordinary skill to use messages available, i.e. CCR and CCA, as communication technique between the PCRF and PCEF as disclosed in the ‘040 claims (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))).
Any other variation(s) are found in the 3GPP standard as described in the 7.2.0.
This is a provisional nonstatutory double patenting rejection.

Response to the Argument(s)
Double Patenting
The applicant asserts that the double patenting rejection is moot in view of the present amendments. The double patenting rejection is maintained by the examiner in light of claims of ‘248, ‘073, and ‘040 being directed to PCRF and PCEF and void of application function and in light of the 7.2.0 disclosing that it is the function of the PCRF to generate a control policy of related to the application service flow regarding QoS policy. The examiner submits that claims of ‘248, ‘073, and ‘040 recite or suggest this functionality of PCRF.
Specification Objection
The Specification is continued to be objected for the reasons outlined above in the objection section.
112
The applicant asserts that ordinary skilled artisans would reasonably conclude that the applicant possessed the claimed subject matter on the basis of at least the aforementioned descriptions. The examiner respectfully disagrees as the claim(s) recite specific physical components with their specific functionalities to represent an operative device/system. The Specification is clearly silent to such specificity as the Specification is silent to each of the recited component.
103
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The applicant asserts that 7.0.0 does not disclose or suggest “that the RAR message comprises an identifier of an application service to be controlled and an event of the application service, wherein the event comprises starting the application service or stopping the application” as recited in Applicant’s amended claim 24.
As explained above in the 103 rejection, while the combination of 7.2.0 and 7.0.0 teaches that it is the function of the PCRF to send information to the PCEF that define the conditions when the PCEF shall interact again with PCRF and that the message is RAR message, the combination of 7.2.0 and 7.0.0 does not specifically teach that the RAR message comprises an identifier of an application service to be controlled and an event of the application service, and wherein the event comprises starting the application service or stopping the application service. 
Hurtta, an analogous art of network traffic, discloses the PCRF, e.g. control entity, sending identifier of the application service, e.g. application ID and/or Media type, to the PCEF, e.g. gateway, for the PCEF to filter the packet and the gateway (see ¶0011, information on a service in question (e.g. an application ID and/or a Media Type) is sent from a service based control entity such as CRF or PDF to an access network, e.g. Gateway (GW); ¶0028; ¶0029; ¶0038, the filter is used in the GW to identify the service flow; ¶0039; ¶0045). 
Hence, it would have been obvious to one of ordinary skill in the art to include any known type of data as the information regarding application service, including application ID and/or Media type, as information that define the conditions when PCEF shall interact again with PCRF in 7.2.0/7.0.0 and use any technique available including utilizing identifier as instructions from the PCRF to PCEF for the PCEF to perform data flow detection as it can be seen in 7.2.0 that it is the PCRF that instructs the PCEF of policy control and that it is the function of the PCEF to perform the service data flow detection, policy enforcement, and flow charging functionalities.
The combination of the 7.2.0, 7.2.2, and Hurtta does not explicitly teach that the RAR message comprises an event of the application service, wherein the event comprises a start of the application service or stopping of the application service. However, as 7.2.0 discloses that the PCEF shall receive information from the PCRF that defines the conditions when the PCEF shall interact again with the PCRF as described above, one of ordinary skill in the art would certainly envisage that condition to include any known condition(s), including start of the application service or stopping of the application service. Furthermore, it is the examiner’s position that 7.2.0 necessarily discloses starting of the application service, e.g. service flow, as the policy control that is received by the PCEF and PCRF allows a process of blocking or allowing packets belonging to a service data flow (see 7.2.0 definition of gating policy and policy control. 
Furthermore, the examiner submits Laubach that teaches detecting event, to comprise a start of an application service or stopping of the application service (see col. 9, lines 34-40, sensing of packets meeting certain criteria, where the packets are examined which flow through an observation and control point in the system, and a change to a particular type of packet service flow (e.g. a voice over IP telephone session starting or stopping) would affect a bandwidth or QoS change to the underlying bearer service; col. 42, line 62-64, filter can be augmented to observe the start or stop of an IP based telephony application).  
Hence, as the combination of 7.2.0, 7.0.0 and Hurtta discloses communication between PCRF and PCEF regarding the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification (see 7.2.0: 6.2.2.1), it would have been obvious to one of ordinary skill in the art to include any known events, i.e. starting of application and/or stopping of application as taught by Laubach, as event that triggers the PCEF to interact again with the PCRF in prior art (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))). Furthermore, one of ordinary skill in the art would include any known type of event as the prior art teaches that it is the role of the PCRF to provide rules and policy control for the PCEF and it is the role of the PCEF to enforce and report events to the PCRF so that PCRF could issue policy to the PCEF for enforcement including QoS for the purpose of controlling policy for any known type of events.
The applicant points to a section in Hurtta that discloses that CRF and the PDF may get the information on the service in question from an Application Function, hence Hurtta does not disclose “a communication network without an application function”. First, the examiner submits that the claim recites “wherein the method is performed without an application function”. Second, the Hurtta merely suggests that the CRF and the PDF may get the information on the service in question from the AF. Third, the action merely relies on the teaching of control entity such as CRF or PDF sending application ID and/or Media Type to the Gateway.
The applicant asserts that the cited reference do not discloses generating a control policy. The examiner respectfully disagree. It is clear in 7.2.0 that it is function of the PCRF to generate a control policy (1 Scope Policy control (e.g. gating control, QoS control, etc.; 3.1 Definitions: gating control: the process of blocking or allowing packets, belonging to a service data flow, to pass through the desired endpoint, PCC rule: A set of information enabling the detection of a service data flow and providing parameters for policy control and/or charging control, policy control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control; 4.3.1 The policy control features comprises gating control and QoS control; 6.1.4 The PCEF shall receive information from the PCRF that define the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification; 6.1.5 Policy Control including a) gating control, i.e. the blocking or allowing of packets, belonging to a service data flow, to pass through the desired endpoint, b) event reporting, i.e. the notification of and reaction to application events to trigger new behavior in the user plane as well as reporting of events related to the resources in the GW(PCEF), c) QoS control, i.e. the authorisation and enforcement of the maximum QoS that is authorised for a service data flow or au IP-CAN bearer, and d) IP-CAN bearer establishment for IP-CANs that support network initiated procedures for IP-CAN bearer establishment; 6.2.1 The PCRF provides network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF).

Response to the Arguments
The objection in the previous office action is withdrawn in view of the amendment(s).
The 112 rejections in the previous office action is withdrawn in view of the amendment(s).
Double Patenting Rejection
The examiner finds that the claims were amended mainly to address the 112 and objections in the previous office action and the scope of the claim remain significantly similar. Hence, the claims remain rejected.
103
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Here, 7.2.0 discloses that it is the function of the PCRF to instruct PCEF on filtering/detection of service flow and to report back to the PCRF regarding detection. 7.2.0 also discloses that it is the function of the PCRF to generate PCC which is then sent to the PCEF for exercising control over the traffic. 
While the 7.2.0 discloses communication between the PCEF and PCRF as described above, 7.2.0 does not specifically teach that the message received by the PCEF from the PCRF is RAR message, the message sent to the PCRF by the PCEF is CCR message, and that the message that includes the control policy sent by the PCRF to the PCEF is CCA message. 
7.0.0, however, teaches PCEF (i.e., GW) and PCRF utilizing diameter CCR message, CCA message, and RAR message in communicating with each other (i.e., between GW and PCRF) (see 4.2.1: 2. The GW sends a Diameter CCR message to the PCRF … 4. The PCRF acknowledges the session termination by sending a Diameter CCA message; 4.2.3, the PCRF sends a Diameter RAR to request that the GW remove all PCC rules previously installed for the IP-CAN session and deactivate all PCC rules …). 
Hence, as 7.2.0 discloses communication between the PCEF and PCRF, it would have been obvious to one of ordinary skill in the art to substitute one known message for another message in exchanging data between PCRF and PCEF, and further it would take no more than ordinary creativity for a person of ordinary skill to use messages available, i.e. CCR, CCA and RAR, as communication technique between the PCRF and PCEF as disclosed in the 7.2.0 (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))).
While the combination of 7.2.0 and 7.0.0 discloses that it is the function of the PCRF to send information to the PCEF that define the conditions when the PCEF shall interact again with PCRF and that the message is RAR message as described above, the combination of 7.2.0 and 7.0.0 does not specifically teach that the information in the message received by the PCEF from the PCRF comprises an identifier of an application service to be controlled and an event trigger of the application service, and wherein the event trigger is that the application service is started or the application service is stopped and that the PCEF detects according to the identifier of the application service and the event trigger. 
Hurtta, an analogous art of network traffic, discloses the PCRF, e.g. control entity, sending identifier of the application service, e.g. application ID and/or Media type, to the PCEF, e.g. gateway, for the PCEF to filter the packet and the gateway (see ¶0011, information on a service in question (e.g. an application ID and/or a Media Type) is sent from a service based control entity such as CRF or PDF to an access network, e.g. Gateway (GW); ¶0028; ¶0029; ¶0038, the filter is used in the GW to identify the service flow; ¶0039; ¶0045). 
Hence, it would have been obvious to one of ordinary skill in the art to include any known type of data as the information regarding application service, including application ID and/or Media type, as information that define the conditions when PCEF shall interact again with PCRF in 7.2.0/7.0.0 and use any technique available including utilizing identifier as instructions from the PCRF to PCEF for the PCEF to perform data flow detection as it can be seen in 7.2.0 that it is the PCRF that instructs the PCEF of policy control and that it is the function of the PCEF to perform the service data flow detection, policy enforcement, and flow charging functionalities.
The combination of the 7.2.0, 7.2.2, and Hurtta does not explicitly teach that the RAR message comprises an event of the application service, wherein the event comprises a start of the application service or stopping of the application service. However, as 7.2.0 discloses that the PCEF shall receive information from the PCRF that defines the conditions when the PCEF shall interact again with the PCRF as described above, one of ordinary skill in the art would certainly envisage that condition to include any known condition(s), including start of the application service or stopping of the application service. Furthermore, it is the examiner’s position that 7.2.0 necessarily discloses starting of the application service, e.g. service flow, as the policy control that is received by the PCEF and PCRF allows a process of blocking or allowing packets belonging to a service data flow (see 7.2.0 definition of gating policy and policy control). 
However, for the purpose of compact prosecution, the examiner submits Laubach that teaches detecting event, to comprise a start of an application service or stopping of the application service (see col. 9, lines 34-40, sensing of packets meeting certain criteria, where the packets are examined which flow through an observation and control point in the system, and a change to a particular type of packet service flow (e.g. a voice over IP telephone session starting or stopping) would affect a bandwidth or QoS change to the underlying bearer service; col. 42, line 62-64, filter can be augmented to observe the start or stop of an IP based telephony application).  
Hence, as the combination of 7.2.0, 7.0.0 and Hurtta discloses communication between PCRF and PCEF regarding the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification (see 7.2.0: 6.2.2.1), it would have been obvious to one of ordinary skill in the art to include any known events, i.e. starting of application as taught by Laubach, as event that triggers the PCEF to interact again with the PCRF in prior art (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))). Furthermore, one of ordinary skill in the art would include any known type of event as the prior art teaches that it is the role of the PCRF to provide rules and policy control for the PCEF and it is the role of the PCEF to enforce and report events to the PCRF so that PCRF could issue policy to the PCEF for enforcement including QoS for the purpose of controlling policy for any known type of events.
In regards to the applicant’s comment on Hurtta teaching away since in Hurtta, the CRF and the PDF may get the information on the service in question from an AF, the examiner submits that the technique that the examiner had relied from Hurtta is that of which an control entity such as CRF, sending identifier of the application service, e.g. application ID and/or Media type, to the PCEF, e.g. gateway, for the PCEF to filter the packet and the gateway. Furthermore, Hurtta merely states that the CRF and PDF may get this information from AF.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 2040004968 discloses matching of application identifier in IP packet header with one of rules stored in a source policy table;
US Patent Publication No. 20080004061 discloses use of application identifier in packet filtering;
US Patent No. 7203744 discloses policy enforcement systems in controlling the data packet in a network.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287.  The examiner can normally be reached on Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN S KIM/Primary Examiner, Art Unit 3685